DETAILED ACTION
Applicant’s 11/17/2020 response to the previous 08/17/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-20 as filed on 12/31/2018.

Notice of Pre-AIA  or AIA  Status
No Priority is claimed accordingly the earliest filing date is 31 December, 2018 (20181231).

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s 11/17/2020 arguments with respect to the rejection(s) set forth in section(s) 12 of the previous 08/17/2020 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.



Election/Restrictions
Claims 1 and 14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-7, 9, 10, 17 and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/01/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is 
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20200050753 A1 to Davis; Barrie et al. (Davis) in view of US 20200086712 A1 to SCHUMACHER; Ryan Wayne et al. (Schumacher) fails to teach or render obvious A method for smart load shedding of climate control loads of a transport climate control system that provides climate control to a vehicle, the method comprising: obtaining vehicle status data indicative of conditions at the vehicle that affect energy storage and consumption during a route, wherein the vehicle status data includes a stored energy amount; obtaining route condition data indicative of conditions along the route; determining a predicted energy consumption based on the vehicle status data and the route condition data; comparing the predicted energy consumption to the stored energy amount; and when the predicted energy consumption exceeds the stored energy amount, performing a load shedding operation of the climate control loads of the transport climate control system and A load shedding system of a transport climate control system that provides climate control to a vehicle, the system comprising: an energy storage source; an energy storage management system, configured to determine a stored energy amount of the energy storage source; a communication link located on the vehicle; a transport climate control system; and a processor, configured to: 32Docket No. 20420.0956US01obtain vehicle status data indicative of conditions at the vehicle that affect energy storage and consumption during a route, the vehicle status data 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to smart load .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210317                                                                                                                                                                                                     
/BEHRANG BADII/Primary Examiner, Art Unit 3665